 

Exhibit 10.1



 



DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (the “Agreement”) is entered into effective July
8, 2016 by and between Stonehenge Holdings, LLC, a New York limited liability
company (“Investor”) and Progressive Green Solutions, Inc., a Nevada business
corporation (the “Company”), with reference to the following facts:

 

WHEREAS, Investor has loaned certain funds to the Company as described in a
promissory note dated December 17, 2015 (the “Loan Agreement”) of which the
Company and Investor desire to convert $125,000 (the “Debt”) and Interest on
such Debt into shares of the Company’s common stock (the “Common Stock”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investor and the Company agree as follows:

 

1.Conversion to Common Stock. Effective as of June 30, 2016, $125,000 of the
Debt and $3,348 of Interest on such Debt shall be converted into shares of
Common Stock at a price per share of $.09 (which represents the market price on
June 30, 2016) for an aggregate number of shares of 1,426,089. Upon execution of
this Agreement, the Company shall instruct its transfer agent to issue a total
of 1,388,889 shares of Common Stock to the Investor, and the Investor shall
acknowledge the repayment of $128,348 Debt and Interest under the Loan
Agreement.

 

2.Investor Representations. The Company is issuing the Common Stock to Investor
in reliance upon the following representations made by Investor:

 



a.Investor acknowledges and agrees that the shares of Common Stock are
characterized as “restricted securities” under the Securities Act of 1933 (as
amended and together with the rules and regulations promulgated thereunder, the
“Securities Act”) and that, under the Securities Act and applicable regulations
thereunder, such securities may not be resold, pledged or otherwise transferred
without registration under the Securities Act or an exemption therefrom.
Investor acknowledges and agrees that (i) the shares of Common Stock are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, and the shares of Common Stock have
not yet been registered under the Securities Act, and (ii) such shares of Common
Stock may be offered, resold, pledged or otherwise transferred only in a
transaction registered under the Securities Act, or meeting the requirements of
Rule 144, or in accordance with another exemption from the registration
requirements of the Securities Act (and based upon an opinion of counsel if the
Company so requests) and in accordance with any applicable securities laws of
any State of the United States or any other applicable jurisdiction.

 

b.Investor acknowledges and agrees that (i) the registrar or transfer agent for
the shares of Common Stock will not be required to accept for registration of
transfer any shares except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with and(ii) any shares of Common Stock in the form of definitive
physical certificates will bear a restrictive legend.

 



 1 

 

 



c.Investor acknowledges and agrees that: (a) the shares of Common Stock have not
been registered under the Securities Act, or under any state securities laws,
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (b) Investor is acquiring the
shares of Common Stock solely for its own account for investment purposes, and
not with a view to the distribution thereof in a transaction that would violate
the Securities Act or the securities laws of any State of the United States or
any other applicable jurisdiction; (c) Investor is a sophisticated purchaser
with such knowledge and experience in business and financial matters that it is
capable of evaluating the merits and risks of purchasing the shares of Common
Stock; (d) Investor has had the opportunity to obtain from the Company such
information as desired in order to evaluate the merits and the risks inherent in
holding the shares of Common Stock; (e) Investor is able to bear the economic
risk and lack of liquidity inherent in holding the shares of Common Stock; (f)
Investor is an “accredited investor” within the meaning of Rule 501(a) under the
Securities Act; and (g) and (g) Investor either has a pre-existing personal or
business relationship with the Company or its officers, directors or controlling
persons, or by reason of Investor’s business or financial experience, or the
business or financial experience of their professional advisors who are
unaffiliated with and who are not compensated by the Company, directly or
indirectly, have the capacity to protect their own interests in connection with
the purchase of the Common Stock.

 

d.Investor’s investment in the Company pursuant to this Common Stock is
consistent, in both nature and amount, with Investor’s overall investment
program and financial condition.

 

e.Investor’s principal place of business is in the State of New York.

 



3.Miscellaneous.

 

a.This Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada.

 

b.This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.

 

c.Each party to this Agreement hereby represents and warrants to the other party
that it has had an opportunity to seek the advice of its own independent legal
counsel with respect to the provisions of this Agreement and that its decision
to execute this Agreement is not based on any reliance upon the advice of any
other party or its legal counsel. Each party represents and warrants to the
other party that in executing this Agreement such party has completely read this
Agreement and that such party understands the terms of this Agreement and its
significance. This Agreement shall be construed neutrally, without regard to the
party responsible for its preparation.

 

 



 2 

 

 

d.Each party to this Agreement hereby represents and warrants to the other party
that (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

 

e.This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission, all of which taken together shall
constitute a single instrument.

 

 

This Agreement is entered into and effective as of the date first written above.

 

 

COMPANY:

 

Progressive Green Solutions, Inc.

 

 





By:       Name:       Title:      



 

 

INVESTOR:

 

Stonehenge Holdings, LLC

 

 



By:       Name:       Title:      

 

 



 3 

 

 

